The Vice-Chancellor :
I cannot compel this defendant to elect. He shows, by affidavit, that he claims as set-off, more than is due for interest upon all the mortgages. I am reluctant to make a point of practice here. The complainants can, of course, file replications and (under the late act) ask for an issue, which the court may make up into a general question, so as to embrace the whole amount of set-off at the trial; and upon the coming in of the verdict, I can then dispose of it so as to make the same apply to all or any of these suits. Or, the complainant can, upon filing replications, put the causes down on the fourth class ; give notice of moving them out of their order ; and take an order of reference, which can be so framed as to embrace the entire set-off; and upon the coming in of the master’s report, I then can do what is proper and necessary.
Motion denied.